


Exhibit 10.84
 
PROPERTY MANAGEMENT AGREEMENT
 
THIS PROPERTY MANAGEMENT AGREEMENT (this "Agreement") is entered into as of
April 1, 2012 among Twenty-Six SAC Self-Storage Limited Partnership, a Nevada
limited partnership ("Owner"), and the subsidiaries of U-Haul International,
Inc. set forth on the signature block hereto (collectively or individually, as
the case may be, "Manager").
 
RECITALS
 
A.      Owner owns the real property and all improvements thereon and
appurtenances thereto located at the street addresses identified on Exhibit A
hereto (hereinafter, collectively the “Property”).


B.      Owner intends that the Property be rented on a space-by-space retail
basis to corporations, partnerships, individuals and/or other entities for use
as self-storage facilities.


C.      Owner desires that Manager manage the Property and Manager desires to
act as the property manager for the Property, all in accordance with the terms
and conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows.


1.  
Employment.

 
(a) Owner hereby retains Manager, and Manager agrees to act as manager of the
Property upon the terms and conditions hereinafter set forth.
 
(b) Owner acknowledges that Manager, and/or Manager affiliates, is in the
business of managing self-storage facilities and businesses conducted thereat,
including, but not limited to, the sale of packing supplies and rental of trucks
and equipment, both for its own account and for the account of others.  It is
hereby expressly agreed that notwithstanding this Agreement, Manager and such
affiliates may continue to engage in such activities, may manage facilities
other than those presently managed by Manager and its affiliates (whether or not
such other facilities may be in direct or indirect competition with Owner) and
may in the future engage in other business which may compete directly or
indirectly with activities of Owner.
 
(c) In the performance of its duties under this Agreement, Manager shall occupy
the position of an independent contractor with respect to Owner.  Nothing
contained herein shall be construed as making the parties hereto (or any of
them) partners or co-parties to a joint venture, nor construed as making Manager
an employee of Owner.
 
2.  
Duties and Authority of Manager.

 
Subject to the terms and conditions of this Agreement, on behalf of, and as
agent of, the Owner:
 

 
 

--------------------------------------------------------------------------------

 

(a) General Duties and Authority.  Manager shall have the sole and exclusive
duty and authority to fully manage the Property and supervise and direct the
business and affairs associated or related to the daily operation thereof, to
collect on behalf of Owner all revenues related to the Property, to pay on
behalf of Owner all expenses of the Property, and to execute on behalf of Owner
such documents and instruments as, in the sole judgment of Manager, are
reasonably necessary or advisable under the circumstances in order to fulfill
Manager's duties hereunder.  Such duties and authority shall include, without
limitation, those set forth below.  Notwithstanding the foregoing or any other
term or provision herein, upon notice to Manager, Owner shall have the right to
assume responsibility for the direct payment of certain expenses of Owner, as
may be determined by Owner.  In such event, Owner shall provide an accounting of
such costs to Manager.  In the event Owner fails to provide such accounting to
Manager, Manager shall assume no liability for nonpayment for such expenses so
assumed by Owner.   The parties acknowledge and agree that Owner will retain
title to, ownership of, and exclusive right to control the Property, subject to
the terms of this Agreement, and that portion of the Gross Revenue (as
hereinafter defined) owned by Owner (“Owner’s Revenue”); and that Manager will
not acquire title to, any interest in, or any income or revenues from the
Property or Owner’s Revenue.  For purposes of this Agreement, Owner’s Revenue
consists of the revenue from storage operations, retail sales, miscellaneous
income and the commissions (“U-Move Commissions”) paid to Owner pursuant to the
terms of that Dealer Contract between Owner and Manager dated as of the date
hereof (the “Dealer Contract”), in each case with respect to the Property. In
performing its services and making any payments hereunder, Manager will make
known to third parties that Manager is acting solely as the agent of
Owner.  Under no circumstances will Manager represent or hold itself out to any
third party as having any title to or property interest in the Property or
Owner’s Revenue.
 
(b) Renting of the Property.  Manager shall establish policies and procedures
for the marketing activities for the Property, and shall advertise the Property
through such media as Manager deems advisable.  Manager's marketing activities
for the Property shall be consistent with the scope and quality implemented by
Manager and its affiliates at any other properties operated by Manager or its
affiliates.  Manager shall have the sole discretion, which discretion shall be
exercised in good faith, to establish the terms and conditions of occupancy by
the tenants of the Property, and Manager is hereby authorized to enter into
rental agreements on behalf and for the account of Owner with such tenants and
to collect rent from such tenants on behalf and for the account of Owner.
Manager may jointly advertise the Property with other properties owned or
managed by Manager or its Affiliates, and in that event, Manager shall
reasonably allocate the cost of such advertising among such properties.
 
(c) Repair, Maintenance and Improvements.  Manager shall make, execute,
supervise and have control over the making and executing of all decisions
concerning the acquisition of furniture, fixtures and supplies for the Property,
and may purchase, lease or otherwise acquire the same and which items shall be
owned by Manager.  Manager shall make and execute, or supervise and have control
over the making and executing of all decisions concerning the maintenance,
repair and landscaping of the Property, provided, however, that such
maintenance, repair and landscaping shall be consistent with the maintenance,
repair and landscaping implemented by Manager and its affiliates at any other
properties operated by Manager or its affiliates.  Manager shall, on behalf of
Owner, negotiate and contract for and supervise the installation of all capital
improvements related to the Property; provided, however, that Manager agrees to
secure the prior written approval of Owner on all such expenditures in
 

 
2

--------------------------------------------------------------------------------

 

excess of $10,000.00 for any one item, except monthly or recurring operating
charges and/or emergency repairs if in the opinion of Manager such emergency
repairs are necessary to protect the Property from damage or to maintain
services to the Owner or any customers.  In the event such emergency repairs
exceed $10,000, Manager shall notify Owner and the insurer as applicable of the
cost estimate for such work.
 
(d) Personnel.  Manager shall select all vendors, suppliers, contractors,
subcontractors and employees with respect to the Property and shall hire,
discharge and supervise all labor and employees required for the operation and
maintenance of the Property.  Any employees so hired shall be employees of
Manager, and shall be carried on the payroll of Manager.  Employees may include,
but need not be limited to, on-site resident managers, on-site assistant
managers, and relief managers located, rendering services, or performing
activities on the Property in connection with its operation and management.  The
cost of employing such persons shall not exceed prevailing rates for comparable
persons performing the same or similar services with respect to real estate
similar to the Property in the general vicinity of each respective
Property.  Manager shall be responsible for all legal and insurance requirements
relating to its employees.
 
(e) Service Agreements.  Manager shall negotiate and execute on behalf of Owner
such agreements which Manager deems necessary or advisable for the furnishing of
utilities, services, concessions and supplies, for the maintenance, repair and
operation of the Property and such other agreements which may benefit the
Property or be incidental to the matters for which Manager is responsible
hereunder.
 
(f) Other Decisions.  Manager shall make the decisions in connection with the
day-to-day operations of the Property.
 
(g) Regulations and Permits.  Manager shall comply in all respects with any
statute, ordinance, law, rule, regulation or order of any governmental or
regulatory body pertaining to the Property (collectively, "Laws"), respecting
the use of the Property or the maintenance or operation thereof, the
non-compliance with which could reasonably be expected to have a material
adverse effect on Owner or any Property.  Manager shall apply for and obtain and
maintain, on behalf of Owner, all licenses and permits required or advisable (in
the reasonable judgment of Manager) in connection with the management and
operation of the Property.  Notwithstanding the foregoing, Manager shall be
permitted to contest any Applicable Laws to the extent and pursuant to the same
conditions that Owner is permitted to contest any Laws.  To the extent that
Manager does not comply, Manager will be responsible for the costs and penalties
incurred as a result of the non-compliance.
 
(h) Records and Reports of Disbursements and Collections.  Manager shall
establish, supervise, direct and maintain the operation of a system of cash
record keeping and bookkeeping with respect to all receipts and disbursements
and all business activities and operations conducted by Manager in connection
with the management and operation of the Property.  Manager shall be responsible
for cash shortages and discrepancies incurred in the normal course of management
operations.  The books, records and accounts shall be maintained at the
Manager's office or at Owner's office, or at such other location as Manager and
Owner shall determine, and shall be available and open to examination and audit
quarterly by Owner, its representatives, its lender, if any (“Lender”), and as
provided by Owner, and, subject to any mortgagee of the Property, and such
mortgagee's representative.  Manager shall cause to be
 

 
3

--------------------------------------------------------------------------------

 

prepared and delivered to Owner a monthly statement on a per-Property basis, of
receipts, expenses and charges, and any other information as reasonably required
by Owner to prepare its financials statements, together with a statement, on a
per-Property basis, of the disbursements made by Manager during such period on
Owner's behalf, which shall include separate lines for prepaid items and
inventory.  Manager shall provide Owner with rent rolls and occupancy reports if
requested.
 
(i) Collection.  Manager shall be responsible for the billing and collection of
all receipts and for payment of all expenses with respect to the Property and
shall be responsible for establishing policies and procedures to minimize the
amount of bad debts. Bad debt incurred as a result of non compliance with
management policies and procedures (such as improper verifications or acceptance
of bad credit cards or bad checks) will be the responsibility of Manager.
 
(j) Legal Actions.  Manager shall cause to be instituted, on behalf and in its
name or in the name of Owner as appropriate, any and all legal actions or
proceedings Manager deems necessary or advisable in connection with the
Property, including, without limitation, to collect charges, rent or other
income due to Owner with respect to the Property and to oust or dispossess
tenants where appropriate or other persons unlawfully in possession under any
lease, license, concession agreement or otherwise, and to collect damages for
breach thereof or default thereunder by such Owner, licensee, concessionaire or
occupant.
 
(k) Insurance.  Manager will insure, on its Master Policy, against all
liabilities at the Property at Manager’s sole cost and expense (“General
Liability Insurance”). Any deductibles or self-insured retentions with respect
to the General Liability Insurance shall be at Manager’s (or Manager’s U-Haul
affiliates’) responsibility and sole cost and expense.   Manager will insure
equipment at Manager’s cost, as determined by Manager.  If requested by Owner,
Manager will obtain for Owner, at Owner’s sole cost and expense, a policy of
property insurance (“Property and Casualty Insurance”).  Any such Property &
Casualty Insurance shall meet Lender’s required coverage, to include earthquake,
flood and other Lender requirements, as the case may be, and shall be the cost
of Owner.
 
(l) Taxes.  During the term of this Agreement, Manager shall pay on behalf of
Owner, prior to delinquency, real estate taxes, personal property taxes, and
other taxes assessed to, or levied upon, the Property, but only in the event
requested by Owner.  If requested, Manager will charge to Owner an expense
monthly equal to 1/12 of annual- real property taxes.
 
(m) Limitations on Manager Authority.  Notwithstanding anything to the contrary
set forth in this Section 2, Manager shall not, without obtaining the prior
written consent of Owner, (i) rent storage space in the Property by written
lease or agreement for a stated term in excess of one year unless such lease or
agreement is terminable by the giving of not more than thirty (30) days written
notice, (ii) alter the building or other structures of the Property in violation
of loan documents executed by Owner in connection with the Property (“Loan
Documents”); (iii) enter on behalf of Owner any other agreements which exceed a
term of one year and are not terminable on thirty day's notice at the will of
Owner, without penalty, payment or surcharge; (iv) act in violation of any Law,
(v) violate any term or condition of the Loan Documents; (vi) fail to correct
any misunderstanding of any third party of which Manager becomes aware as to the
separateness of Owner and Manager; or (vii) except as explicitly set
 

 
4

--------------------------------------------------------------------------------

 

forth in this Agreement, exercise any authority to act on behalf of, or hold
itself out has having authority to act on behalf of, Owner.
 
(n) Shared Expenses.  Owner acknowledges that certain economies may be achieved
with respect to certain expenses to be incurred by Manager on behalf of Owner
hereunder if materials, supplies, insurance or services are purchased by Manager
in quantity for use not only in connection with Owner's business at the Property
but in connection with other properties owned or managed by Manager or its
affiliates.  Manager shall have the right to purchase such materials, supplies,
insurance (subject to the terms of this Agreement) and/or services in its own
name and charge Owner a pro rata allocable share of the cost of the foregoing;
provided, however, that the pro rata cost of such purchase to Owner shall not
result in expenses that are either inconsistent with the expenses of other
"U-Haul branded" locations in the general vicinity of the applicable Property or
greater than would otherwise be incurred at competitive prices and terms
available in the area where the Property is located; and provided further,
Manager shall give Owner access to records (at no cost to Owner) so Owner may
review any such expenses incurred.
 
(o) Deposit of Gross Revenues.  All revenue from operations at the Property
(“Gross Revenue”) shall be deposited daily by Manager into (i) a bank account
that has been established for the benefit of Owner (the “Deposit Account”) and
maintained by Manager (or its parent company); or (ii) a collective bank account
(the “Collective Account”) maintained by Manager (or its parent company) for the
benefit of multiple property owners.  In either case, although the account may
be in Owner’s name, Owner’s right to the proceeds therein only extends to
Owner’s Revenue.  On a daily basis, Manager shall transfer Owner’s Revenue
(except for U-Move Commissions) in the Deposit Account or Collective Account, as
the case may be, to Owner’s separately identified depositary account pledged to
Lender (“Blocked Account”). To the extent that Gross Revenue is deposited into a
Collective Account, Manager (or its parent company) shall on a daily basis
reconcile such Collective Account and maintain such records as shall clearly
identify the respective interest of each property owner in such
account.  Manager shall not, and shall not permit any other property owner or
any affiliate of Manager to borrow, lend or use Owner’s Revenue while it is in a
Collective Account.  The payment of Owner’s U-Move Commissions shall be governed
by the terms of the Dealer Contract.    Nothing in this Section shall be
construed to limit Owner’s access to Owner’s Revenue.
 
(p) Obligations under Loan Documents and other Material Contracts.  Manager
shall take such actions as are necessary or appropriate under the circumstances
to ensure, to the extent Manager is privy to the information, that Owner is in
compliance with the terms of the Loan Documents and any other material agreement
relating to the Property to which Owner is a party and for which Manager is
privy to the information.  Notwithstanding the foregoing, nothing herein
contained shall be deemed to obligate Manager to fund from its own resources any
payments owed by Owner under the Loan Documents or otherwise be deemed to make
Manager a direct obligor under the Loan Documents.
 
(q) Obligations notwithstanding other Tenancy at the Property.  Manager shall
perform all of its obligations under this Agreement in a professional manner
consistent with the standards it employs at all of its managed locations.
 

 
5

--------------------------------------------------------------------------------

 

(r) Segregation.   Owner and Manager shall maintain the Property and Owner’s
Revenue in such a manner that it is not costly or difficult to segregate,
ascertain or identify Owner’s individual assets from those of Manager or any
other person.
 
3.  
Duties of Owner.

 
Owner shall cooperate with Manager in the performance of Manager's duties under
this Agreement and to that end, upon the request of Manager, shall provide, at
such rental charges, if any, as are deemed appropriate, reasonable office space
for Manager employees on the premises of the Property (to the extent available).
Owner shall not unreasonably withhold or delay any consent or authorization to
Manager required or appropriate under this Agreement.  Owner shall provide
Manager with copies of all Loan Documents and any amendments thereto.
 
4.  
Compensation of Manager.

 
(a) Reimbursement of Expenses.  Manager shall be entitled to request and receive
timely reimbursement for all timely authorized out-of-pocket reasonable and
customary expenses (“Expenses”) actually incurred by Manager in the discharge of
its duties hereunder.  Such expense reimbursement shall be due by the last
business day of each month, for all expenses billed during such month, unless a
written request is received by Manager detailing a legitimate dispute as to a
billed amount.    Such reimbursement shall be the obligation of Owner, whether
or not Owner’s Revenues are sufficient to pay such amounts.  Unpaid balances
shall accrue interest at the rate of the 30 day libor + 100 basis points,
commencing as of the first day of the month following the due date therefor, or
the first day of the month  following resolution of the dispute.
 
(b) Management Fee.  Owner shall pay to Manager as the full amount due for the
services herein provided a monthly fee (the “Management Fee”) which shall be six
percent (6%) of the Property’s current month Owner’s Revenue, as determined on a
cash basis.  The Management Fee payment shall be included with the reimbursement
of Expenses pursuant to Section 4(a) above, for the same month.  The invoice for
the management fee shall be itemized and shall include reasonable detail to
explain the expenses incurred.
 
Except as provided in this Section 4, it is further understood and agreed that
Manager shall not be entitled to additional compensation of any kind in
connection with the performance by it of its duties under this Agreement.
 
(c) Inspection of Books and Records.  Owner shall have the right, upon prior
reasonable notice to Manager, to inspect Manager's books and records with
respect to the Property, to assure that proper fees and charges are assessed
hereunder.  Manager shall cooperate with any such inspection.  Owner shall bear
the cost of any such inspection; provided, however, that if it is clearly
demonstrated that Manager has overcharged Owner by more than 5% in any given
quarter and such overcharge was not caused in whole pr part by Owner, the cost
of such inspection shall be borne by Manager. Manager shall promptly reimburse
Owner for any overpayment.
 
5.  
Use of Trademarks, Service Marks and Related Items.

 
Owner acknowledges the significant value of the "U-Haul" name in the operations
of Owner's property and it is therefore understood and agreed that the name,
trademark and
 

 
6

--------------------------------------------------------------------------------

 

service mark "U-Haul", and related marks, slogans, caricatures, designs and
other trade or service items (the "Manager Trade Marks") shall be utilized for
the non-exclusive benefit of Owner in the rental and operation of the Property,
and in comparable operations elsewhere.  It is further understood and agreed
that this name and all such marks, slogans, caricatures, designs and other trade
or service items shall remain and be at all times the property of Manager and
its affiliates, and that, except as expressly provided in this Agreement, Owner
shall have no right whatsoever therein.  Owner agrees that during the term of
this agreement the sign faces at the property will have the name "U-Haul."  Upon
termination of this agreement at any time for any reason, all such use by and
for the benefit of Owner of any such name, mark, slogan, caricature, design or
other trade or service item in connection with the Property shall be terminated
and any signs bearing any of the foregoing shall be removed from view and no
longer used by Owner.  In addition, upon termination of this Agreement at any
time for any reason, Owner shall not enter into any new leases of Property using
the Manager lease form or use other forms prepared by Manager.  It is understood
and agreed that Manager will use and shall be unrestricted in its use of such
name, mark, slogan, caricature, design or other trade or service item in the
management and operation of other storage facilities both during and after the
expiration or termination of the term of this Agreement.
 
6.  
Default; Termination.

 
(a) Any material failure by Manager or Owner (a "Defaulting Party") to perform
its respective duties or obligations hereunder (other than a default by Owner
under Section 4 of this Agreement), which material failure is not cured within
thirty (30) calendar days after receipt of written notice of such failure from
the non-defaulting party, shall constitute an event of default hereunder;
provided, however, the foregoing shall not constitute an event of default
hereunder in the event the Defaulting Party commences cure of such material
failure within such thirty (30) day period and diligently prosecutes the cure of
such material failure thereafter but in no event shall such extended cure period
exceed ninety (90) days from the date of receipt by the non-defaulting party of
written notice of such material default; provided further, however, that in the
event such material failure constitutes a default under the terms of the Loan
Documents and the cure period for such matter under the Loan Documents is
shorter than the cure period specified herein, the cure period specified herein
shall automatically shorten such that it shall match the cure period for such
matter as specified under the Loan Documents. In addition, following notice to
Manager of the existence of any such material failure by Manager, Owner shall
have the right to cure any such material failure by Manager, and any sums so
expended in curing shall be owed by Manager to such curing party and may be
offset against any sums owed to Manager under this Agreement.
 
(b) Any material failure by Owner to perform its duties or obligations under
Section 4, which material failure is not cured within ten (10) calendar days
after receipt of written notice of such failure from Manager, shall constitute
an event of default hereunder.
 
(c) Subject to the terms of the Loan Documents, either party hereto shall
have  the right to terminate this Agreement, with or without cause, by giving
not less than ninety (90) days' written notice to the other party
hereto,  pursuant to Section 14 hereof.
 
(d) Upon termination of this Agreement, (x) Manager shall promptly return to
Owner all monies, books, records and other materials held by Manager for or on
behalf of Owner and shall otherwise cooperate with Owner to promote and ensure a
smooth transition to the new
 

 
7

--------------------------------------------------------------------------------

 

manager and (y) Manager shall be entitled to receive its Management Fee and
reimbursement of expenses through the effective date of such termination,
including the reimbursement of any prepaid expenses for periods beyond the date
of termination (such as Yellow Pages advertising).
 
7.  
Indemnification.

 
Manager hereby agrees to indemnify, defend and hold Owner, all persons and
companies affiliated with Owner, and all officers, shareholders, directors,
employees and agents of Owner and of any affiliated companies or persons
(collectively, the "Indemnified Persons") harmless from any and all costs,
expenses, attorneys' fees, suits, liabilities, judgments, damages, and claims in
connection with the management of the Property and operations thereon (including
the loss of use thereof following any damage, injury or destruction), arising
from any cause or matter whatsoever, including, without limitation, any
environmental condition or matter caused by Manager’s operation of the Property,
except to the extent attributable to the willful misconduct or negligence on the
part of the Indemnified Persons.
 
8.  
Assignment.

 
Manager shall not assign this Agreement, or any portion hereof of the duties
hereunder, to any party without the consent of Owner.
 
9.  
Standard for Property Manager's Responsibility.

 
Manager agrees that it will perform its obligations hereunder according to
industry standards, in good faith, and in a commercially reasonable manner.
 
10.  
Estoppel Certificate.

 
Each of Owner and Manager agree to execute and deliver to one another, from time
to time, within ten (10) business days of the requesting party's request, a
statement in writing certifying, to the extent true, that this Agreement is in
full force and effect, and acknowledging that there are not, to such parties
knowledge, any uncured defaults or specifying such defaults if they are claimed
and any such other matters as may be reasonably requested by such requesting
party.
 
11.  
Term; Scope.

 
Subject to the provisions hereof, this Agreement shall have an initial term
(such term, as extended or renewed in accordance with the provisions hereof,
being called the "Term") commencing on the date hereof (the "Commencement Date")
and ending on the later of (i) the last day of the two hundred and fortieths
(240th) calendar month next following the date hereof or (ii) the maturity date,
repayment or prepayment of the applicable Loan Documents ( (the "Expiration
Date"); provided however, the parties shall have the right upon mutual agreement
to terminate this Agreement with respect to any individual Property no longer
subject to the Loan Documents (for instance due to a significant casualty or
condemnation of such Property).
 
12.  
Headings.

 
The headings contained herein are for convenience of reference only and are not
intended to define, limit or describe the scope or intent of any provision of
this Agreement.
 

 
8

--------------------------------------------------------------------------------

 

13.  
Governing Law.

 
The validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the parties shall be governed by the
internal laws of the State of Nevada.
 
14.  
Notices.

 
Any notice required or permitted herein shall be in writing and shall be
personally delivered or mailed first class postage prepaid or delivered by an
overnight delivery service to the respective addresses of the parties set forth
above on the first page of this Agreement, or to such other address as any party
may give  to the other in writing.  Any notice required by this Agreement will
be deemed to have been given when personally served or one day after delivery to
an overnight delivery service or five days after deposit in the first class
mail. Any notice to Owner shall be to the attention of c/o SAC Holding
Corporation, 1250 E. Missouri, Phoenix, AZ  85014, Attn:  Secretary. Any notice
to Manager shall be to the attention of c/o U-Haul International, Inc., 2721
North Central Avenue, Phoenix, AZ 85004, Attn:  Chief Financial Officer.


15.  
Severability.

 
Should any term or provision hereof be deemed invalid, void or unenforceable
either in its entirety or in a particular application, the remainder of this
Agreement shall nonetheless remain in full force and effect and, if the subject
term or provision is deemed to be invalid, void or unenforceable only with
respect to a particular application, such term or provision shall remain in full
force and effect with respect to all other applications.
 
16.  
Successors.

 
This Agreement shall be binding upon and inure to the benefit of the respective
parties hereto and their permitted assigns and successors in interest.
 
17.  
Attorneys' Fees.

 
If it shall become necessary for any party hereto to engage attorneys to
institute legal action for the purpose of enforcing their respective rights
hereunder or for the purpose of defending legal action brought by the other
party hereto, the party or parties prevailing in such litigation shall be
entitled to receive all costs, expenses and fees (including reasonable
attorneys' fees) incurred by it in such litigation (including appeals).
 
18.  
Counterparts.

 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 

 
9

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned execute this Agreement as of the date set
forth above.
 


 
Owner:
 
Twenty-Six SAC Self-Storage Limited Partnership,
a Nevada limited partnership


By:  Twenty-Six SAC Self-Storage GP Corporation,
a Nevada corporation, its General Partner


By: __________________________________
Bruce Brockhagen, Secretary




 


 
Manager:
 
U-Haul Co. of California, a California corporation
U-Haul Co. of Florida, a Florida corporation


By: ____________________________________
Gary B. Horton, Treasurer



 
10

--------------------------------------------------------------------------------

 

Exhibit A
 


 
List of Properties
 


 
26 SAC
786069
U-Haul Moving & Storage of Pinellas County
CLEARWATER
FL
26 SAC
785057
U-Haul Moving & Storage at S Orange Ave
ORLANDO
FL
26 SAC
716024
U-Haul Moving & Storage at Garey Ave
POMONA
CA
26 SAC
708066
U-Haul Moving & Storage at Candlestick
SAN FRANCISCO
CA





 

 
11

--------------------------------------------------------------------------------

 
